DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement

The Information Disclosure Statements filed 1/16/2021 and 04/10/2020 have been accepted in this application and considered to the extent the Office's internal time constraints permit. Applicant is reminded that "Although a concise explanation of the relevance of the information is not required for English language information, applicants are encouraged to provide a concise explanation of why the English language information is being submitted and how it is understood to be relevant. Concise explanations (especially those which point out the relevant pages and lines) are helpful to the Office, particularly where documents are lengthy and complex and applicant is aware of a section that is highly relevant to patentability or where a large number of documents are submitted and applicant is aware that one or more are highly relevant to patentability." See MPEP 609.04(a). In this case, applicant has submitted references numbering in the thousands, and it appears many of them are only tangentially relevant to the claimed invention. Although not required to do so, Applicant is requested to point out the most relevant documents with an explanation of relevance in order to help make file prosecution record clear. 


Allowable Subject Matter

Claims 2-28 are allowed.

The following is an examiner’s statement of reasons for allowance: Applicant claims a method/ non-transitory computer readable medium to perform the method and device comprising: at a first electronic device with one or more processors and memory: receiving a plurality of predefined sample utterances from a first user; causing speech recognition 
The closest prior art of Maltsev et al., (US 10,198,877 B1) teach implementations relating to interactions, over a wireless communication modality, between an automated assistant of an automobile computer system, and separate client device(s). In some of those implementations, the client device(s) can be paired with the automobile computer system, and the client device(s) and the automobile computer system can include separate instances of an automated assistant, which can be associated with different user accounts. In some additional or alternative implementations, particular actions to be performed by a local application of a client device can be advanced via user interaction with the automobile automated assistant, despite a counterpart to the local application not being installed directly on automobile computer system. For example, despite an automobile computer system not having a third-party messaging application installed, the automobile automated assistant can access requested actions to be performed by the third-party messaging application in order to further a requested action. The automobile computer system can transmit, via the wireless communication modality, content to cause the third-party application to further the requested action.
Mengibar et al., (US 8,868,409 B1) teach audio data for an utterance over a network. At a client device and over the network, information is received that indicates candidate 
Neither Maltsev et al., or Mengibar et al., teach the claimed “receiving a plurality of predefined sample utterances from a first user; causing speech recognition operations to be trained on the plurality of predefined sample utterances; associating the trained speech recognition operations with the first user; and sharing, with a second electronic device, information related to the trained speech recognition operations associated with the first user, wherein the information is used for processing user utterances received at the second electronic device.” 
Therefore, claims 2-28 are deemed allowable over cited prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see attached form PTO-892.

Mozer et al., (US 2009/0204409 A1) teach systems and methods for improving the interaction between a user and a small electronic device such as a Bluetooth headset are described. The use of a voice user interface in electronic devices may be used. In one embodiment, recognition processing limitations of some devices are overcome by employing speech synthesizers and recognizers in series where one electronic device responds to simple audio commands and sends audio requests to a remote device with more significant recognition analysis capability. Embodiments of the present invention may include systems and methods for utilizing speech recognizers and synthesizers in series to provide simple, reliable, and hands-free interfaces with users.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIJAY B CHAWAN whose telephone number is (571)272-7601. The examiner can normally be reached 7-5 Monday thru Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on 571-272-7602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VIJAY B CHAWAN/Primary Examiner, Art Unit 2658